Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Minardo, J.), imposed December 20, 1996.
Ordered that the sentence is affirmed.
The defendant’s purported waiver of his right to appeal his sentence was not valid (see, People v DeSimone, 80 NY2d 273, 282-283; People v McCaskell, 206 AD2d 547). We have examined the defendant’s contention that the sentence was excessive and find it to be without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Bracken, O’Brien, Pizzuto and Florio, JJ., concur.